Citation Nr: 1542008	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a compensable disability rating for tinea pedis with onychomycosis prior to April 11, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant served in the Arkansas National Guard from July 1998 to August 2004.  He had a period of active duty for training (ACDUTRA) from May 1999 to September 1999.  That period is now considered "active service" and the appellant is considered a "Veteran" because service connection has been granted for tinea pedis incurred during that period of service.  38 U.S.C.A. § 101(24).  The Veteran also had several other periods of ACDUTRA consisting of weekend drills and two week annual training.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2011.  A transcript is of record.  In a September 2011 decision, the Board, in pertinent part, reopened and remanded previously denied claims for service connection for depression and a back disorder; remanded a claim for service connection for a bilateral ear disorder, to include hearing loss and tinnitus; and remanded a claim for a compensable disability rating for tinea pedis.  The Board subsequently separated the claim for service connection for tinnitus from the claim for service connection for a bilateral ear disorder, to include hearing loss, in a May 2014 decision, which remanded the claims listed on the title page for additional development.  

In a November 2014 rating decision, the Appeals Management Center (AMC) recharacterized the Veteran's service-connected disability to tinea pedis with onychomycosis and increased the rating assigned to 60 percent, effective April 11, 2013.  The 60 percent rating represents the maximum rating allowed under the diagnostic criteria used to evaluate the disability; however, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In this decision, the Board will adjudicate whether the Veteran is entitled to a compensable rating for tinea pedis with onychomycosis prior to April 11, 2013.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  Review of the record reveals that additional evidence was associated with the electronic files after the issuance of the November 2014 supplemental statement of the case (SSOC).  None of these records document treatment for the service-connected tinea pedis with onychomycosis; none establish that the Veteran's depression or back disorder are related to service; and none establish that the Veteran's depression is secondary to tinea pedis with onychomycosis, which is the Veteran's only service-connected disability.  Given the foregoing, the evidence need not be remanded to the agency of original jurisdiction (AOJ) for consideration in the first instance as it pertains to the claims for service connection for a back disorder and depression, or the claim for increased rating.  See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is no probative evidence of record that the Veteran has a psychological disorder, to include depression, that is related to service or that is proximately due to or the result of his service-connected disability.

2.  There is no probative evidence of record that the Veteran has a back disorder that is related to the reported in-service injury, and no probative evidence that arthritis located in the Veteran's lumbar spine was diagnosed within one year of his release from active service.  

3.  Prior to April 11, 2013, the Veteran's tinea pedis with onychomycosis did not affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, and it did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014) 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for a compensable rating for tinea pedis with onychomycosis have not been met prior to April 11, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7806 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2007 with regards to the claims for service connection being adjudicated in this decision.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in April 2008.  The RO provided the appellant pre-adjudication notice regarding the claim for increased letter by the May 2007, and additional notice by a May 2008 letter.  The claim was readjudicated in a September 2008 statement of the case.  Mayfield, 444 F.3d at 1333. 

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  VA examinations with respect to the issues on appeal were obtained in March 2008 (increased rating), October 2011 (back), October 2011 (increased rating), October 2012 (depression), and May 2014 (increased rating).  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's September 2011 and April 2014 remand instructions as the Veteran's ACDUTRA dates were obtained from the Arkansas National Guard; VA examinations were scheduled in conjunction with the claim for service connection for a back disorder and the claim for increased rating; and additional VA treatment records were obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims being adjudicated in this decision at this time. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State.  38 C.F.R. § 3.6(c).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2015).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for depression and a back disorder.  

When he initially filed his claim for a back disorder, the Veteran asserted that he injured his back when he fell off the back of a truck, and that he was treated at Fort Benning in 1999, at Fort Chaffee in June 2000, and at Fort Hood in November 2003.  See April 2005 statement in support of claim.  Since then, he has reported that his back injury occurred after deploying to a training site, when he fell out of the back of a truck, and that his back issues continued from the incident in 2000 to the present.  See March 2007 statement in support of claim.  During the October 2011 VA examination, the Veteran reported that he injured his back while on a training exercise at Fort Chaffee, Arkansas, between 2000 and 2001.  

When he initially filed his claim for depression, the Veteran asserted that it was secondary to asthma.  See May 2004 statement in support of claim.  Since then, he has reported depression since the year 2000 and that it is secondary to physical pain.  See March 2007 statements in support of claim.  

The Veteran testified in March 2011 that his depression was secondary to his asthma and that he was also depressed at being unfit for duty as a result of his asthma.  In regards to his back, the Veteran testified that his first incident was during basic training and that he was diagnosed with back strain and given medications.  He also reported two other incidents that he felt caused the back strain, first while lifting a tree trunk with a team and second, in 2001, during annual training when he fell out of a truck while troops were being deployed to a training site.  The Veteran testified that he went to sick call on both occasions and was diagnosed with back strain and given medication both times.  He reported that the first time he sought treatment for a back condition was in 2006 and that his doctors have linked his current back problems to trauma.  

As noted in the Introduction, the Veteran served in the Arkansas National Guard from July 1998 to August 2004.  He had a period of ACDUTRA from May 1999 to September 1999.  See DD 214.  Following the Board's April 2014 remand, additional personnel records from the Arkansas National Guard were obtained.  These show that the Veteran had weekend drill dates, which are considered ACDUTRA, between September 1998 and January 2004.  He also had two week annual training periods, which are also considered ACDUTRA, between June 2000 and August 2003.  The latter periods were from June 10, 2000, to June 24, 2000; from June 9, 2001, to June 23, 2001; from June 15, 2002, to June 29, 2002; from July 1, 2002, to July 3, 2002; from July 8, 2002 to July 12, 2002; from June 15, 2003, to June 28, 2003; from October 12, 2003, to October 30, 2003; and from November 1, 2003, to November 8, 2003.  It appears that the October 2003 and November 2003 dates were active duty for special work (ADSW).  See personnel records.  

The service treatment records obtained are devoid of reference to complaint of, or treatment for, depression or any other psychological problems.  They do document that the Veteran was seen on sick call on two occasions with complaints of back pain.  Neither of these visits is dated, but both indicate that the Veteran was to return to duty following treatment.  On a pre-deployment health assessment dated December 9, 2003, the Veteran reported that his health in general was good; denied any medical problems; and indicated that he was currently on a profile, or light duty, or undergoing a medical board.  Records reveal that he was on profile due to asthma and was subsequently discharged from the National Guard due to this condition.  

The post-service medical evidence of record indicates that the Veteran has sought treatment for back pain and has been diagnosed with several disorders, to include degenerative disc disease and degenerative joint disease of the lumbar spine.  In a record dated October 20, 2006, from Southwest Spine Institute, the Veteran reported lumbar spine pain over the past several months including the summer where he was lifting and doing heavy duty labor at work as a Dr. Pepper soda can delivery truck driver.  It was noted that the pain had gotten worse in August 2006.  The Veteran underwent back surgery, specifically a lumbar laminectomy L3, L4, L5, on October 27, 2006.  See operative report from Pine Creek Surgery Center.  

The Veteran also sought private treatment for symptoms of anxiety and depression in March 2007, at which time stressors were noted to be surgery (laminectomy) and a change in lifestyle.  Axis I diagnoses of major depressive disorder without psychosis and anxiety disorder were provided.  The Veteran thereafter received individual therapy.  

The Veteran underwent a VA back conditions Disability Benefits Questionnaire (DBQ) in October 2011, at which time he was diagnosed with lumbar herniated disc with central canal stenosis status post lumbar decompression surgery; cauda equine syndrome status post-surgical decompression with continued intermittent urinary incontinence; and lumbar radiculopathy.  The Veteran reported he injured his back while on a training exercise at Fort Chaffee in 2000-2001.  He was helping get soldiers and equipment out of the back of a truck and was still in the back of the truck when the driver took off, causing the Veteran to be thrown out of the back of the truck, up in the air, and onto the ground.  He landed on his back and was seen in the field by the medic and taken back to the base hospital at Fort Chaffee, where he was diagnosed with a strain.  He was kept out of the field the rest of the training exercise.  The Veteran admitted that his back improved, though he still had pain.  He reported that he was seen several more times for his back pain while at Fort Chaffee.  He stated he had tingling into the left leg with the initial injury, which improved over time.  He was seen again and recalled being told he had a strain and was given medication.  He continued to have low back pain with activity, but was able to do his regular activity.  In 2003, the Veteran reported that he started to notice feelings of numbness into the left lateral leg to the foot on a more consistent basis.  It would come and go with back spasms.  The Veteran reported that he was seen for this and discharged in 2004 due to asthma.  After discharge, the Veteran reported that he drove a delivery truck for Coca-Cola and then Miller beer.  He delivered the stock to stores and continued to have pain at work.  He noticed increased pain with coughing/sneezing.  The Veteran reported that he started to get care for his back in 2006 after discharge.  

Following a detailed physical examination and review of the claims folder, the October 2011 VA examiner provided an opinion that the Veteran's lumbar spine condition was less likely than not related to the treatment found on active duty.  In support of this opinion, the examiner noted that there was evidence in the service treatment records indicating complaints of low back pain without any neurological findings in an undated medical visit.  The history showed two days of low back pain without radiation of pain and the Veteran was given Naproxen and a home stretching program.  The examiner also noted the 2003 pre-deployment questionnaire was negative for any complaints of low back pain or neurological type complaints.  The examiner determined that there was no evidence of a chronic back condition in the service treatment record; no record of multiple visits for low back pain after being thrown out of the back of a truck; and no interim data proximate to discharge.  The examiner also noted the October 2006 private medical record that shows the Veteran was seen on initial evaluation for low back pain that was of several months duration including pain while doing lifting and heavy labor at work for Dr. Pepper as a delivery truck driver, and increased pain in August 2006 with bilateral leg pain.  This opinion, which is supported by a detailed rationale, is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran underwent a VA mental disorders DBQ in October 2012, at which time he was diagnosed with somatoform disorder, not otherwise specified; and depressive disorder, not otherwise specified.  Following a detailed history and mental status examination, the examiner noted that the Veteran met the diagnostic criteria for a somatoform disorder; that he reported an extremely high level of pain and dysfunction secondary to that pain, which appeared to be out of proportion to the known pathology; and that on the day of the evaluation, he did not have any observable pain behaviors, his gait was not antalgic, he was standing waiting for the evaluator in the waiting area on two occasions, and he did not complain of pain.  The examiner also noted that there was no evidence of psychiatric treatment or complaints in service and that it is less likely as not that the Veteran has a somatoform disorder that was caused by or resulted from military service.  The examiner also noted that the Veteran reported symptoms of depression including feeling worthless, helpless, having anergia and decreased appetite, and anhedonia; however, the Veteran's symptoms were best considered as secondary to the somatoform disorder as they are due to his rumination over his physical health and likely represent his attempts to understand his psychiatric functioning with limited psychological insight.  The examiner provided an opinion that it is less likely that the Veteran has depression that was caused by or resulted from military service.  It was also the examiner's opinion that it was less likely that the Veteran had depression that was caused by or resulted from tinea pedis.  The examiner noted that the Veteran did not report that his depression arose due to tinea pedis and in fact, did not mention that disorder when asked what health problems he has.  These opinions, which are supported by a detailed rationale, are afforded high probative value.  Id.  

The preponderance of the evidence of record does not support the claim for service connection for depression on a direct basis.  As noted above, service treatment records are devoid of reference to complaint of, or treatment for, depression or any psychological problems during the Veteran's period of active service as well as any period of ACDUTRA.  In addition, the only probative opinion of record, namely that provided by the October 2012 mental disorders DBQ examiner, indicates that the Veteran's diagnosed somatoform disorder and depression are not related to service.  In the absence of any probative evidence that the Veteran has any psychological disorder, to include depression, as a result of service, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  

Service connection is also not warranted on a secondary basis as there is no evidence that the Veteran's only service-connected disability, tinea pedis with onychomycosis, caused or aggravated his somatoform disorder or depression.  Rather, the Veteran himself has asserted that his psychological problems stem from his asthma, which led to his discharge from the National Guard, and his physical pain.  He has not provided any argument that his tinea pedis with onychomycosis has caused or aggravated his depression, and the October 2012 VA examiner specifically noted that the Veteran did not even mention his tinea pedis with onychomycosis when asked about health problems.  In the absence of evidence that the Veteran's depression is proximately due to or the result of the service-connected tinea pedis with onychomycosis, service connection on a secondary basis is not warranted and the claim must be denied.  38 C.F.R. § 3.310.  

The preponderance of the evidence of record also does not support the claim for service connection for a back disorder.  The Board acknowledges that there are undated records of treatment in the service treatment records and that it is unclear whether the treatment was rendered during the Veteran's period of active service or a period of ACDUTRA.  The question of when the injury took place, however, is immaterial in this case.  This is so because there is no probative evidence of record that the Veteran's current back disorder is related to the injuries he reportedly sustained during service.  Rather, the October 2011 VA examiner provided an opinion that the Veteran's lumbar spine condition was less likely than not related to the treatment found on active duty, while noting the absence of a chronic back condition during service, to include the Veteran's denial on a December 2003 pre-deployment health assessment that he had any medical problems other than asthma, and while noting the private treatment records indicating that the Veteran was seen on initial evaluation in October 2006 with complaint of low back for several months duration, to include while lifting and performing heavy labor as a soda can delivery truck driver.  In the absence of any probative evidence that the Veteran has a back disorder as a result of an in-service injury, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  Service connection is also not warranted on a presumptive basis as there is no evidence the arthritis located in the Veteran's lumbar spine was diagnosed within one year of his release from active service.  38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was originally granted for tinea pedis pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7806, with a noncompensable evaluation effective March 17, 2004.  See April 2005 rating decision.  

The Veteran's claim for increased rating was received on March 26, 2007.  See VA Form 21-4138.  As noted in the Introduction, the disability was recharacterized as tinea pedis with onychomycosis in a November 2014 rating decision, which also assigned a 60 percent rating under the same diagnostic criteria effective April 11, 2013.  As will be discussed below, the 60 percent rating represents the maximum rating allowed under the diagnostic criteria used to evaluate the disability.  Given the foregoing, the Board will adjudicate whether the Veteran is entitled to a compensable rating for tinea pedis with onychomycosis between March 26, 2006, and April 11, 2013.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.  

The Veteran testified in March 2011 that his tinea pedis had increased in severity, and reported deformed toenails that were hard and ingrown; pain when walking; bleeding when he takes his shoes off; cracking of the skin between his toes, that varied day to day; and "water patches" under his skin that were irritating.  He also reported using pills that he dropped into water and then soaked his feet in.  See hearing transcript.  

Diagnostic Code 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Diagnostic Code 7806 provides the rating criteria for dermatitis or eczema.  A noncompensable rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, a maximum rating of 60 percent is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118.  

The Veteran was seen in January 2008 with complaint of fungus on his feet.  Dry, flaky skin on the toes was noted, but there were no signs or symptoms of a skin infection and the Veteran denied itching.  The Veteran was instructed to continue using topical medication as directed.  See VA nurse case manager note.  

The Veteran underwent a VA skin diseases examination in March 2008, at which time his claims folder was not available for review.  The Veteran reported that he had itching and blisters between the toes of each foot, which flared up once a month in the summertime with itching and fissuring and blistering between the toes of each foot.  It responded to applications of tinactin cream twice daily for a week, and the itching went away promptly, but the scaliness and peeling skin did not entirely clear up and the itching recurred within the next three weeks during the months of June to September.  During the wintertime it only occurred once every other month with similar treatment and response and no side effects.  There had been no progression in severity or frequency.  Inspection of the feet demonstrated slight discoloration and thickening of the toenails on each foot, all nails.  Between the toes, especially toes three, four and five, was scaliness and fissuring and slight ulceration of the skin on each side.  There was no erythema or tenderness.  The examiner also noted dry skin and peeling along the edges of the soles to a mild degree on each foot and a few deep blisters on the great toe of the right foot.  Inspection of the body, hair and nails revealed no other abnormalities.  The percent of body area involved was one percent.  None of the exposed area was involved.  The diagnoses were bilateral tinea pedis involving toes only; onychomycosis toes; and dyshidrotic eczema involving the feet.  The examiner noted that the Veteran's tinea pedis did not materially affect his ability to function in his usual occupation.  

In a February 2009 addendum, the examiner who conducted the March 2008 VA skin diseases examination reported that the records were reviewed and there was evidence of treatment in 2007 for tinea pedis and onychomycosis.  After review of the claims file records, there was no change in the opinion as originally submitted.  

The Veteran underwent a VA skin diseases DBQ in October 2011, at which time he was diagnosed with tinea pedis.  The Veteran reported that his condition had improved somewhat to the skin on his feet; however, his toenails were still affected, now with ingrown toe nails.  He indicated he was still using antifungal creams, wearing shower shoes, cleaning his feet three times a day, being compliant with his medication, and practicing good hygiene.  The examiner indicated that the Veteran had been treated with oral or topical medications in the past 12 months, specifically topical medication of constant/near-constant duration in the past 12 months.  The Veteran's skin condition affected less than five percent of his total body area and none of his exposed area.  The examiner also specifically noted that the Veteran's tinea pedis of the bilateral feet was limited to the toenails and bilateral great toe nails with mild hypertrophy and minimal hyperpigmentation.  The examiner also noted that the Veteran's tinea pedis did not affect his ability to work.  Lastly, the examiner noted that the Veteran's tinea pedis seemed to be mild and kept under control with medications and personal hygiene efforts; that judging from past evaluations, it seemed to have improved; that there was no evidence of tinea pedis to the skin or intertriginous areas of the feet; and that his toenails were mildly, if at all, affected.  

VA prescription information indicates that terbinafine CHL tablets were ordered on April 11, 2013.

The preponderance of the evidence of record does not support the assignment of a compensable rating for tinea pedis with onychomycosis prior to April 11, 2013.  This is so because while the Board acknowledges the Veteran's competent assertions regarding his tinea pedis with onychomycosis, there is no assertion or evidence that prior to April 11, 2013, the Veteran's service-connected tinea pedis with onychomycosis condition affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or that it required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Rather, the Veteran's tinea pedis with onychomycosis was found to affect less than five percent of his total body area and none of his exposed area, and only topical medication, not systemic therapy, had been prescribed.  See VA treatment records; VA examination reports dated March 2008 and October 2011.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected tinea pedis with onychomycosis disability picture is not so unusual or exceptional in nature as to render the noncompensable rating assigned prior to April 11, 2013, inadequate at any time during the period on appeal.  The Veteran's service-connected tinea pedis with onychomycosis disability is evaluated under the Schedule of Ratings for the Skin, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  Prior to April 11, 2013, the Veteran's tinea pedis with onychomycosis disability was manifested by objective evidence of less than 5 percent of the entire body affected and no more than topical therapy required, and subjective evidence of deformed toenails that were hard and ingrown; pain when walking; bleeding when the Veteran took off his shoes; cracking of the skin between his toes, that varied day to day; "water patches" under his skin that were irritating; and the need for foot soaks.  See March 2011 hearing transcript.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the noncompensable disability rating assigned prior to April 11, 2013.  Compensable ratings are provided for certain manifestations of a skin disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the noncompensable disability rating assigned prior to April 11, 2013, for tinea pedis with onychomycosis more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

Service connection for depression is denied.

Service connection for a back disorder is denied.

A compensable rating for tinea pedis with onychomycosis prior to April 11, 2013, is denied.  


REMAND

The Veteran seeks entitlement to service connection for tinnitus.  In April 2015, after the issuance of the November 2014 SSOC, he submitted an opinion regarding the etiology of his tinnitus.  No waiver of AOJ consideration of this evidence has been received and it unclear from the VA Form 8 of record when the case was recertified to the Board following the April 2014 remand.  As such, the Board must remand the Veteran's claim for consideration of this additional evidence by the AOJ.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to service connection for tinnitus, with consideration of all evidence received after the issuance of the November 2014 SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


